      Case 2:21-cr-00035-KM Document 4 Filed 03/17/21 Page 1 of 2 PageID: 42
PROB 12A
(12/20)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision

his
Name of Offender: Bladimir Rigo                                                          Cr.: 21-00035-001
                                                                                         PACTS #: 312070

Name of Sentencing Judicial Officer:    THE HONORABLE ROBERT W. SWEET
                                        UNITED STATES DISTRICT JUDGE (SD/NY)

Name of Assigned Judicial Officer:      THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/30/2015

Original Offense:   Conspiracy to Commit Health Care Fraud, 18 U.S.C. § 1349
                    Conspiracy to Commit Certain Adulteration Offenses and the Unlawful Wholesale
                    Distribution of Prescription Drugs. 18 U.S.C. § 371

Original Sentence: 38 months imprisonment, 36 months supervised release

Special Conditions: Financial Disclosure, No New Debt/Credit, Search/Seizure, Special Assessment,
$2,900,000 in Restitution

Type of Supervision: Supervised Release                         Date Supervision Commenced: 04/27/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failed to Satisfy Restitution


U.S. Probation Officer Action:

Throughout his term of supervised release, Rigo has paid $2,638.15 towards his restitution. His supervision
is due to expire on April 26, 2021, with an outstanding restitution balance of $2,897,361.85. The Financial
Litigation Unit of the United States Attorney’s Office was notified of the expiration of supervision and has
a standing order for garnishment of his earnings and all future income tax refunds via the Treasury Offset
Program (TOP). This Office recommends the supervision term be allowed to expire as scheduled since the
restitution order remains imposed as a final judgement, pursuant to Title 18, U.S.C., Sections 3554 & 3613.
     Case 2:21-cr-00035-KM Document 4 Filed 03/17/21 Page 2 of 2 PageID: 43
                                                                                        Prob 12A – page 2
                                                                                            Bladimir Rigo

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez

                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer


PREPARED BY:

Kelly A. Maciel                 03/17/2021
KELLY A. MACIEL                    Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Allow Supervision to Expire as Scheduled on April 26, 2021 (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                /s/ Kevin McNulty
                                                                Signature of Judicial Officer


                                                                     3/17/2021
                                                                            Date
